Citation Nr: 1527392	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-28 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to for a heart disorder other than hypertension, to include as secondary to hypertension. 


REPRESENTATION

Veteran represented by:	Richard A. Rhea, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1972 to June 1974 with additional service in the Army National Guard (ANG).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.    

The Veteran was afforded a February 2015 hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Hearing loss and tinnitus

The December 2010 VA examiner reported that the Veteran initially noticed hearing loss around 1990 and tinnitus around 1995.  She indicates that tinnitus is related to hearing loss, and goes on to express a negative medical opinion for hearing loss in an addendum, but does not provide an explanation for her opinion, or indicate that she considered the Veteran's numerous reports of ANG noise exposure.  

The Veteran has a complicated hearing loss history.  September 1971 STRs confirm VA defined left ear hearing loss and elevated right ear audiometry findings.  However, on his April 1974 separation audiogram it appears his hearing slightly improved for his left ear.  October 1990 ANG records indicate that the Veteran was recommended for audiological follow-up.  Notably, at the hearing, the Veteran believed that to the best of his memory he had an onset of hearing loss symptoms around 1990 and an onset of tinnitus by 1974.  Since January 2000, audiometric readings have consistently demonstrated VA defined bilateral hearing loss.  The Veteran reports a significant history for active service and ANG service noise exposure.  During 1972 to 1974 active service, it appears that he worked in an artillery unit.  May 2006 ANG records confirm that the Veteran managed diesel fueled light wheeled vehicles and participated in firearm exercises.  Hence, the Board considers his reports of active service and ANG noise exposure generally credible.  An additional VA audiology examination is therefore needed with specific consideration to the Veteran's audiological history and reports of noise exposure.    

Left knee disability

The Veteran contends that his current left knee disability is related a June 2008 in-service injury during his Army National Guard service, rather than a 2002 work-related injury.  A February 2011 VA examiner indicated he could not opine on the etiology of the Veteran's current left knee disability without more information regarding the 2002 injury.  In a July 2014 letter, Dr. K. reported that he treated the Veteran for both the 2002 and 2008 left knee injuries.  He stated that the 2008 injury caused the Veteran's current left knee disability, but did not provide any explanation for why this was so, nor did he provide any records of treatment related to the 2002 injury.  A remand is therefore needed to obtain complete medical records from Dr. K.  Additionally, a May 2002 letter from the U.S. Department of Labor in the Veteran's service treatment records indicates that the Veteran filed a claim for Workers' Compensation in relation to the 2002 injury.  A request for these records should also be made.  If either request results in additional information concerning the 2002 injury, an addendum opinion should be obtained.  

Hypertension and heart disease

The Veteran has also not been afforded adequate VA examinations for these claims.  The February 2011 VA hypertension medical opinion is conclusory and a medical opinion was not provided for the claimed heart disability.  

Similar to his audiological claims, the Veteran has a long history of hypertension.  On his April 1974 Report of Medical History for separation, he reported hypertension.  The clinician noted his reports relating a history for hypertension to 1971.  However, he exhibited normal blood pressure (114/76) at his September 1971 entrance examination.  At the April 1974 separation examination, he had a slightly elevated blood pressure reading (130/78).  On a routine June 1987 ANG physical examination, the Veteran had 130/90 blood pressure and was assessed as having borderline hypertension.  In April 1992 Report of Medical History, the Veteran reported having a hypertension diagnosis around 1990 and that it was well controlled.  Since then, the medical records and Veteran's reports refer to generally well controlled hypertension.  

For the claimed heart disease, the September 1971 entrance examination reflects that the Veteran had tachycardia lasting three days.  Another study in April 1972 was negative for tachycardia.  The available records do not suggest any additional cardiac disease until November 2004 when the Veteran had his first myocardial infraction (MI).  He was then diagnosed with coronary artery disease and congestive heart failure.  (June 2009 private medical records).  He had another MI in June 2009.  Id.  Another VA heart examination is needed with specific consideration to the Veteran's medical history of tachycardia, heart disease, and hypertension.   

Finally, the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) should be verified on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Verify the specific dates of the Veteran's ACDUTRA and INACDUTRA service.

2.  With any necessary authorizations from the Veteran, obtain complete records from Dr. Kelley and Northeast Orthopedic Clinic P.C., to specifically include records of treatment following the 2002 left knee injury (See July 2014 Dr. K. letter).

3.  Obtain all records pertaining to the Veteran's 2002 Workers' Compensation claim for a left knee injury.  

Make as many requests as necessary for these records until a negative response is received or it is certain further search efforts would be futile.  If the records are unobtainable, create a formal finding of unavailability documenting all search actions with notice to the Veteran and his representative.  

4.  If and only if the action in items 2 or 3 above results in acquisition of new records concerning the Veteran's 2002 left knee injury, forward those records and the claims file to the February 2011 VA examiner (or other qualified examiner, if unavailable) and request an addendum opinion.  

After a full review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current left knee disability: (a) had its onset during, or is related to an in-service disease, event, or injury during active duty; (b) is the result of disease or injury during a verified period of ACDUTRA; or (c) is the result of injury during a verified period of INACDUTRA.

A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

5.  Then schedule the Veteran for a VA audiology system examination with a suitably qualified audiologist.  The electronic claims folder must be made available and reviewed by the examiner.  

The examiner must conduct a thorough interview with the Veteran about his history of military and civilian sources of noise exposure.  The examiner is advised that the Veteran's reports about noise exposure are competent and credible and must be considered.  Appropriate clinical audiometric testing must be completed. 

For the current left ear hearing loss, the examiner must opine on whether it is at least as likely as not (50 percent probability or greater) that preexisting left ear hearing loss was aggravated (permanently worsened beyond the natural progression) during active service from June 1972 to June 1974 or during any verified period of ACDUTRA or INACDUTRA.  

For the current right ear hearing loss, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability: (a) had its onset during, or is related to an in-service disease, event, or injury during active duty, including conceded acoustic trauma; (b) is the result of disease or injury during a verified period of ACDUTRA, including conceded acoustic trauma; or (c) is the result of injury during a verified period of INACDUTRA, including conceded acoustic trauma.  

For the current tinnitus, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that disability: (a) had its onset during, or is related to an in-service disease, event, or injury during active duty, including conceded acoustic trauma; (b) is the result of disease or injury during a verified period of ACDUTRA, including conceded acoustic trauma; or (c) is the result of injury during a verified period of INACDUTRA, including conceded acoustic trauma.  

A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

6.  Then schedule the Veteran for a VA hypertension and heart disease examination with a suitably qualified clinician.  The electronic claims folder must be made available and reviewed by the examiner.  A complete clinical interview, evaluation, and any indicated testing must be completed. 

For hypertension, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability (a) had its onset during, or is related to an in-service disease, event, or injury during active duty, to include an elevated blood pressure reading on his April 1974 separation examination; (b) initially manifested to a compensable degree as of June 1975; (c) is the result of disease or injury during a verified period of ACDUTRA; or (d) is the result of injury during a verified period of INACDUTRA.

For other diagnosed heart disease, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability (a) had its onset during, or is related to an in-service disease, event, or injury during active duty; (b) initially manifested to a compensable degree as of June 1975; (c) is the result of disease or injury during a verified period of ACDUTRA; or (d) is the result of injury during a verified period of INACDUTRA.  In addressing these questions, the examiner is instructed to review the September 1971 reports of tachycardia and its resolution upon April 1972 evaluation and explain its clinical significance.  

If and only if hypertension is deemed to be related to service, provide an additional medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current heart disease is (a) causally related to hypertension; or (b) aggravated beyond the normal course of the condition by any current hypertension.  

A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

7.  Then readjudicate the claims, and issue a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

